DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Display device with calculation of body composition based on signal received through input sensor”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7-8, 10-11, 14-16, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 12 of U.S. Patent No. 11,171,185. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim 12 is more specific and therefore anticipates instant claim 1, the similarities and differences between the claims are as follows:
Patent ‘185 claim 12 driving electrodes and  sensing electrodes map to instant claim 1 transmission electrode and reception electrodes respectively; patent ‘185 claim 12 driving signal output unit, detector and processor map to instant claim 1 readout circuit; patent ‘185 claim 12 “group” maps to instant claim 1 “portion”.
Patent ‘185 claim 12 driving electrodes and  sensing electrodes map to instant claim 14 transmission electrode and reception electrodes respectively; patent ‘185 claim 12 driving signal output unit, detector and processor map to instant claim 1 readout circuit. Instant claim 14 also requires “sequentially receive a reception signal” which is not recited in patent ‘185 claim 12. However, because patent ‘185 claim 12 receives detection signals from sensing lines that sense the sequentially applied driving signals, thus it would also have been obvious that the detection signals are received sequentially given that the driving signals are applied sequentially, and therefore the limitation “sequentially receive a reception signal” in claim 14 is not patentably distinct from patent ‘185 claim 12.
Patent ‘185 claim 12 driving lines and sensing lines map to instant claims 2 and 19 transmission lines and reception lines. The only difference being that instant claim 2 requires “electrical” convention. However, the office takes official notice that it is well-known in the art to connect input sensor electrodes to input sensing lines “electrically” to drive them with a voltage or current. Therefore, the “electrical” connection is obvious and not patentably distinct.
Patent ‘185 claim 12 “driving signal” maps to instant claims 4, 10 and 15 “transmission signal, which is in active level”, patent ‘185 claim 12 detector and processor map to instant claims 4, 10 and 15 receiver and control circuit.
Patent ‘185 claim 12 does not disclose an ADC but discloses “converting detection signal into digital detection data”.  Furthermore, the office takes official notice that it is well-known in the art that conversion to digital data is usually from analog signals from an input sensor and therefore the ADC of claims 5, 11 and 16 is not patentably distinct from “converting…into digital detection data” of patent ‘185 claim 12.
Instant claim 7 maps to the first driving mode of patent ‘185 claim 12.
Instant claim 8 maps to patent ‘185 claim 6 in addition to claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. in US 2017/0336909 (hereinafter Song).

Regarding claim 14, Song discloses a display device (Song’s par. 42) comprising: 
a display panel (Song’s Fig. 2 par. 42, 47: DIS) configured to display an image (Song’s par. 47); 
an input sensor (Song’s Fig. 2 par. 47: TSP) arranged on the display panel (Song’s Fig. 2 and par. 47) and comprising a plurality of transmission electrodes (Song’s Fig. 5 and par. 50: Tx [driving] in area of intersections GP and FT) and a plurality of reception electrodes (Song’s Fig. 5 and par. 50: Rx in area of intersections GP and FT) electrically insulated from the plurality of transmission electrodes (Song’s par. 49); and 
a readout circuit (Song’s Figs. 4-5 and par. 50: IC 20) connected to the input sensor (Song’s Fig. 5: TSP), wherein the readout circuit (Song’s Fig. 5: IC 20) is configured to sequentially output a transmission signal to the plurality of transmission electrodes (Song’s Figs. 6-7 and par. 75-77), and sequentially receive a reception signal (Song’s Figs. 6-7 and par. 75-77: sense..through Rx…in synchronization with sensor signal [shown sequential]) from the plurality of reception electrodes (Song’s Fig. 5: Rx in area of intersections GP and FT).

Regarding claim 15, Song discloses wherein the readout circuit (Song’s Figs. 4-5: see 20) comprises: 
a transmitter (Song’s Figs. 4-5 and par. 50: IC 20) configured to output the transmission signal (Song’s par. 50), which is in an active level (Song’s Figs. 6-7: see active levels of Tx), to plurality of transmission electrodes (Song’s Figs. 5-7: see Tx in area of intersections GP and FT); 
a receiver (Song’s Figs. 4-5 and par. 50: IC 20) configured to receive the reception signal (Song’s par. 50: electrical charge in the sensor) from plurality of reception electrodes (Song’s Fig. 5: see Rx in area of intersections GP and FT); and 
a control circuit (Song’s Figs. 4-5 and par. 50: IC 20) configured to control the transmitter and the receiver (Song’s par. 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Chung et al. in US 2016/0274726 (hereinafter Chung).

Regarding claim 1, Song discloses a display device (Song’s par. 42) comprising: 
a display panel (Song’s Fig. 2 par. 42, 47: DIS) configured to display an image (Song’s par. 47); 
an input sensor (Song’s Fig. 2 par. 47: TSP) arranged on the display panel (Song’s Fig. 2 and par. 47) and comprising a plurality of transmission electrodes (Song’s Fig. 5 and par. 50: Tx [driving] in area of intersections GP and FT) and a plurality of reception electrodes (Song’s Fig. 5 and par. 50: Rx in area of intersections GP and FT) electrically insulated from the plurality of transmission electrodes (Song’s par. 49); and FSU
a readout circuit (Song’s Figs. 4-5 and par. 50: IC 20) electrically connected to the input sensor (Song’s Fig. 5 and par. 20: TSP where Tx/Rx are connected to 20), 
wherein the readout circuit (Song’s Fig. 5: IC 20) is configured to sequentially output a transmission signal (Song’s Figs. 6-7 and par. 56, 59, 75-77) to a portion of the plurality of transmission electrodes (Song’s Figs. 6-7 and par. 75-77: groups or FTAR), and receive a reception signal (Song’s Figs. 6-7 and par. 75-77) from a portion of the plurality of reception electrodes (Song’s par. 75-77: groups of Rx being sensed).
Song fails to disclose the plurality of transmission electrodes or the plurality of reception electrodes corresponding to a body composition sensing region. However, in the same field of endeavor of capacitance touch and fingerprint sensing (Chung’s par. 86, 198), Chung discloses a body composition sensing region (Chung’s par. 77: measurement target based on contact area and body composition per par. 80). Therefore, it would have been obvious to one of ordinary skill in the art to use Chung’s teaching of a target based on contact area as Song’s current touch sensing group (Song’s par. 59), in order to obtain the benefit of measuring biological signals that allow the user to identify their physical condition (Chung’s par. 6). By doing such combination, Song in view of Chung disclose:
wherein the readout circuit (Song’s Fig. 5: IC 20) is configured to sequentially output a transmission signal (Song’s Figs. 6-7 and par. 56, 59, 75-77) to a portion of the plurality of transmission electrodes (Song’s Figs. 6-7 and par. 75-77: groups or FTAR) corresponding to a body composition sensing region (Chung’s par. 77: measurement target which is equivalent to a current touch sensing group in Song’s Fig. 5 and par. 59), and receive a reception signal (Song’s Figs. 6-7 and par. 75-77) from a portion of the plurality of reception electrodes (Song’s par. 75-77: groups of Rx being sensed) corresponding to the body composition sensing region (Chung’s par. 77: measurement target which is equivalent to a current touch sensing group in Song’s Fig. 5 and par. 59).

Regarding claim 18, Song fails to disclose a body composition sensing region. However, in the same field of endeavor of capacitance touch and fingerprint sensing (Chung’s par. 86, 198), Chung discloses a body composition sensing region (Chung’s par. 77: measurement target based on contact area and body composition per par. 80). Therefore, it would have been obvious to one of ordinary skill in the art to use Chung’s teaching of a target based on contact area as Song’s current touch sensing group (Song’s par. 59), in order to obtain the benefit of measuring biological signals that allow the user to identify their physical condition (Chung’s par. 6). By doing such combination, Song in view of Chung disclose:
wherein the reception signal (Song’s par. 63: digital data) indicates a capacitance variation (Song’s par. 50, 63: electrical charge is measure of capacitance) in a body composition sensing region (Chung’s par. 77: measurement target which is equivalent to a current touch sensing group in Song’s Fig. 5 and par. 59), in which a transmission electrode which receives the transmission signal (Chung’s Figs. 6-7: see Tx in area of intersections GP and FT), which is in an active level (Chung’s Figs. 6-7: see active levels of Tx in TMODE and FMODE), among the plurality of transmission electrodes (Chung’s Fig. 5: see Tx) and any one of the plurality of reception electrodes intersect (Chung’s Fig. 5: see Rx in area of intersections GP and FT).

 	Regarding claims 2 and 19, Song in view of Chung disclose wherein the input sensor (Song’s Figs. 4-5: see TSP) comprises: 
a plurality of transmission lines (Song’s Fig. 5: see Tx outside areas of intersection and connected to 20) respectively electrically connected to the plurality of transmission electrodes (Song’s Fig. 5: Tx in areas of intersection GP and FT) and provided between the readout circuit (Song’s Fig. 5: see 20) and the plurality of transmission electrodes (Song’s Fig. 5: Tx in areas of intersection GP and FT); and 
a plurality of reception lines (Song’s Fig. 5: see Rx outside areas of intersection and connected to 20) respectively electrically connected to the plurality of reception electrodes (Song’s Fig. 5: Rx in areas of intersection GP and FT) and provided between the readout circuit (Song’s Fig. 5: see 20) and the plurality of reception electrodes (Song’s Fig. 5: Rx in areas of intersection GP and FT).

Regarding claims 3 and 20, Song in view of Chung disclose wherein a portion of the plurality of transmission lines which outside the body composition sensing region (Song’s Fig. 33 and par. 126-127: Tx outside a current touch sensing group Gp) among the plurality of transmission lines (Song’s Figs. 5, 33: see all Tx) are in a floating state (Song’s par. 126-127), and a portion of the plurality of reception lines which are outside the body composition sensing region (Song’s Fig. 33 and par. 126-127: Rx outside a current touch sensing group Gp) among the plurality of reception lines (Song’s Figs. 5, 33: see all Rx) are in a floating state (Song’s par. 126-127).

Regarding claim 4, Song in view of Chung disclose wherein the readout circuit (Song’s Figs. 4-5: see 20) comprises: 
a transmitter (Song’s Figs. 4-5 and par. 50: IC 20) configured to output the transmission signal (Song’s par. 50), which is in an active level (Song’s Figs. 6-7: see active levels of Tx), to the plurality of transmission lines (Song’s Figs. 5-7: see Tx outside area of intersections GP and FT); 
a receiver (Song’s Figs. 4-5 and par. 50: IC 20) configured to receive the reception signal (Song’s par. 50: electrical charge in the sensor) from the plurality of reception lines (Song’s Fig. 5: see Rx outside area of intersections GP and FT); and 
a control circuit (Song’s Figs. 4-5 and par. 50: IC 20) configured to control the transmitter and the receiver (Song’s par. 50).

Regarding claim 6, Song in view of Chung disclose wherein, during a normal mode (e.g. Song’s Fig. 6: TMODE), the readout circuit (Song’s Fig. 5: IC 20) is configured to sequentially output the transmission signal (Song’s Fig. 6: see Tx1, Tx2 and Tx3), which is in an active level (Song’s Fig. 6), to all of the plurality of transmission electrodes (Song’s Fig. 5-6: all transmission lines are Tx1, Tx2 and Tx3), and receive the reception signal (Song’s par. 75-76: sense from Rx) from all of the plurality of reception electrodes (Song’s par. 75-76: sense in synchronization with driving signal [Tx of Fig. 6] from lines Rx in groups GPa-Rx and GPb-Rx).

Regarding claim 7, Song in view of Chung disclose wherein, during a body composition sensing mode (e.g. Song’s Figs. 6-7: TMODE or FMODE both of which measure body composition by touch upon combination with Chung’s par. 80), the readout circuit (Song’s Fig. 5: IC 20) is configured to sequentially output the transmission signal (Song’s Figs. 6-7), which is in an active level (active level of Tx in Song’s Figs. 6-7), to the portion of the plurality of transmission electrodes (Song’s Figs. 6-7 and par. 75-77: groups or FTAR) corresponding to the body composition sensing region (Chung’s par. 77: measurement target which is equivalent to a current touch sensing group in Song’s Fig. 5 and par. 59), and receive the reception signal (Song’s Figs. 6-7 and par. 75-77: sense…from Rx) from the portion of the plurality of reception electrodes (Song’s par. 75-77: groups of Rx being sensed) corresponding to the body composition sensing region (Chung’s par. 77: measurement target which is equivalent to a current touch sensing group in Song’s Fig. 5 and par. 59).
Regarding claim 8, Song in view of Chung disclose wherein the body composition sensing region (Chung’s par. 77: measurement target which is equivalent to a current touch sensing group in Song’s Fig. 5 and par. 59) corresponds to at least one and less than x in number of the plurality of transmission electrodes (e.g. during FTAR mode x corresponds to tx21-tx2m of all Tx in Song’s Figs. 5, 7), where x is a positive integer value (Song’s Fig. 5: all Tx), among x in number of the plurality of transmission electrodes (Song’s Fig. 5: all Tx) and corresponds to at least one and less than y in number of the plurality of reception electrodes (e.g. during FTAR mode y corresponds to rx21-rx2m of all Tx in Song’s Figs. 5, 7), where y is a positive integer value (Song’s Fig. 5: all Rx), among y in number of the plurality of reception electrodes (Song’s Fig. 5: all Rx).

Regarding claim 9, Song in view of Chung disclose wherein the readout circuit (Song’s Figs. 4-5: IC 20) is configured to output a transmission signal (Song’s Fig. 33 and par. 121, 123: see ground Tx), which is in a ground voltage level (Song’s Fig. 33 and par. 123), to another portion of the plurality of transmission electrodes (Song’s Fig. 33 and par. 121, 123: non-driven Tx line groups) not corresponding to the body composition sensing region (Chung’s par. 77: measurement target which is equivalent to a currently driven touch sensing group in Song’s Figs. 5, 33 and par. 123), and maintain, at the ground voltage level (Song’s Fig. 33 and par. 121, 123), a reception signal received from another portion of the plurality of reception electrodes (Song’s Fig. 33 and par. 121, 123: ineffective channels NRx) not corresponding to the body composition sensing region (Chung’s par. 77: measurement target which is equivalent to a currently sense channel in Song’s Figs. 5, 29, 33 and par. 121-123: see Rx: 1,2,3-5,6-7).

Regarding claim 10, Song in view of Chung disclose wherein the readout circuit (Song’s Figs. 4-5: IC 20) is configured to sequentially output the transmission signal (Song’s Figs. 6-7 and par. 56, 59, 75-77), which is in an active level (Song’s Figs. 6-7: active part of Tx), to the plurality of transmission electrodes (Song’s Figs. 6-7 and par. 75-77: groups or FTAR), and receive the reception signal (Song’s Figs. 6-7 and par. 75-77) from the plurality of reception electrodes (Song’s par. 75-77: groups of Rx being sensed), 
wherein the body composition sensing region (Chung’s par. 77: measurement target which is equivalent to a current touch sensing group in Song’s Fig. 5 and par. 59) corresponds to any one transmission electrode (e.g. during Song’s Fig. 7 FTAR mode touch sensing [and thus body composition sensing] corresponds to tx21-tx2m) which receives the transmission signal (Song’s Fig. 7), which is in the active level (Song’s Fig. 7), among the plurality of transmission electrodes (Song’s Fig. 5: all Tx) and any one reception electrode (e.g. during Song’s Fig. 7 FTAR mode touch sensing [and thus body composition sensing] corresponds to rx21-rx2m) among the plurality of reception electrodes (Song’s Fig. 5: all Rx).

Regarding claims 5, 11 and 16, Song discloses wherein the control circuit (Song’s Figs. 4-5: see IC) comprises: 
an analog-to-digital converter (Song’s par. 63: ADC) configured to convert the reception signal (Song’s par. 63: charge quantity) into a digital reception signal (Song’s par. 63: digital data).
Song fails to disclose a body composition calculator configured to calculate a body composition of a user based on the digital reception signal.
However, in the same field of endeavor of capacitance touch and fingerprint sensing (Chung’s par. 86, 198), Chung discloses a body composition calculator (Chung’s Fig. 1 and par. 80, 122: device 101 with processor 120) configured to calculate a body composition of a user (Chung’s par. 80, 122: calculating degree of skin hydration) based on the touch panel measured signal (Chung’s par. 70, 72, 80, 122). Therefore, it would have been obvious to one of ordinary skill in the art to include a body composition calculator calculating a body composition of a user (as described by Chung) in Song’s IC, in order to obtain the benefit of measuring biological signals that allow the user to identify their physical condition (Chung’s par. 6). By doing such combination, Song in view of Chung disclose:
a body composition calculator (Song’s Figs. 4-5: IC which includes a calculation for body composition per Chung’s Fig. 1 and par. 80, 122: device 101 with processor 120) configured to calculate a body composition of a user (Chung’s par. 80, 122: calculating degree of skin hydration) based on the digital reception signal (Song’s par. 63: digital data which is equivalent to measured signal of Chung’s par. 70, 72, 80, 122).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Chung as applied above, in further view of Stevenson et al. in US 2019/0056823 (hereinafter Stevenson).
	Song in view of Chung fail to disclose wherein each of the plurality of transmission electrodes and the plurality of reception electrodes has a mesh shape. However, in the same field of endeavor of touch panels, Stevenson discloses sensor electrodes include metal mesh (Stevenson’s par. 47). Therefore, it would have been obvious to one of ordinary skill in the art for Song in view of Chung’s each of the plurality of transmission electrodes and the plurality of reception electrodes (Song’s Fig. 5: see Tx and Rx respectively which are equivalent to X and Y electrodes in Stevenson’s par. 47) to have a mesh shape (Stevenson’s par. 47) in order to obtain the benefit of minimizing visible Moiré patterns and reflection from above (Stevenson’s par. 47)..

Claims 12 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Chung as applied above, in further view of Yoshino et al. in US 2014/0018641 (hereinafter Yoshino) and the 27th edition of the Machinery’s Handbook (hereinafter Machinery-Handbook).
	Chung discloses that the signal increases with increased moisture (Chung’s Figs. 11: proportional) but Song in view of Chung fail to disclose wherein the body composition calculator is configured to calculate a moisture level y using a following equation y=a+(b×DSX) where each of ‘a’ and ‘b’ is a preset constant, and DSX denotes the digital reception signal.
	However, in the related field of endeavor of human body moisture sensing by capacitance, Yoshino discloses that moisture and detected human electrostatic capacity have a linear relation (Yoshino’s Fig. 23A and par. 162, 226). 
Furthermore, the Machinery-Handbook discloses that the equation of a line in a Cartesian coordinate system is y = mx + b, where m is the slope and b is the y-intercept (Machinery-Handbook pg. 40).  
Therefore, it would have been obvious to one of ordinary skill in the art, that Song in view of Chung body composition calculator (Chung’s Fig. 1 and par. 80, 122: device 101 with processor 120) would be configured to calculate a moisture level y using the linear equation y = y=a+(b×DSX) where y is the moisture (equivalent to Yoshino’s Fig. 23A vertical axis), b is a preset constant which is the slope of the line of Yoshino’s Fig. 23A, a is a preset constant which is the y-intercept of the line of Yoshino’s Fig. 23A and DSX is the reception signal (received through Song’s Figs. 4-5: Rx and equivalent to measurement signal V in Chung’s Figs. 11 and the human body capacity signal of Yoshino’s Fig. 23A per par. 162 [electrostatic capacity]);
	in order to obtain the predictable result of following observed behaviors of body moisture and body electrostatic capacity (Yoshino’s Fig. 23A and par. 162, 226) and modeling using conventional linear equations (Machinery-Handbook par. 40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621